   Case: 1:16-cv-04884 Document #: 113 Filed: 03/01/19 Page 1 of 4 PageID #:1513



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

KIM AMMONS,                                     )
                                                )
                Plaintiff,                      )        1:16-cv-04884
                                                )
        v.                                      )        Judge Robert M. Dow, Jr.
                                                )        Magistrate Judge Young B. Kim
CHICAGO BOARD OF EDUCATION,                     )
                                                )
                Defendant.                      )

                       LIST OF THE PARTIES’ MOTIONS IN LIMINE

        Defendant, Board of Education of the City of Chicago (“Board”), prior to the selection of a

jury in this cause, have identified the following motions in limine for the Court’s adjudication. For ease

of the Court’s review, the Board prepared a complete list of the motions identified by both parties,

including where the parties have jointly agreed to a motion, indicated no objection to the filing of a

proposed motion, or objected to a motion.

                             Omnibus Agreed Motions in Limine No.s 1-11:

    1. Motion in limine barring any reference to settlement demands, offers, and any settlement
       discussions: proposed by both parties and jointly agreed.

    2. Motion in limine barring witnesses except parties or party representatives from being present
       during trial until their testimony is completed: proposed by both parties and jointly agreed.

    3. Motion in limine barring any laypersons from giving medical opinions: proposed by the Board
       and agreed to by Plaintiff.

    4. Motion in limine barring any reference or argument concerning what should be awarded to
       “send a message” to the Board: proposed by the Board and agreed to by Plaintiff.

    5. Motion in limine barring any document not produced during the course of discovery: proposed
       by both parties and jointly agreed.

    6. Motion in limine barring evidence, argument or testimony pertaining to the pecuniary position
       of the Board or any comment regarding ability or inability to pay a judgment, the wealth or
       poverty of the Board and/or any of the pecuniary circumstances of any of the parties:
       proposed by the Board and agreed to by Plaintiff.

                                                    1
    Case: 1:16-cv-04884 Document #: 113 Filed: 03/01/19 Page 2 of 4 PageID #:1514




    7. Motion in limine barring Plaintiff from arguing or implying to the jury, either directly or
       indirectly, that the Board is allegedly insured against liability on a judgment that might be
       entered against them: proposed by the Board and agreed to by Plaintiff.

    8. Motion in limine barring evidence, argument, inference or testimony that any potential
       witnesses in this matter who are current Board employees are being paid for their time on
       court, as well as an order barring discussion or reference to the fact that a Board employee
       may have spent time speaking with a Board attorney prior to trial: proposed by the Board
       and agreed to by Plaintiff.

    9. Motion in limine barring witnesses in the Board’s pretrial order that were not previously
       disclosed during the discovery process: proposed by Plaintiff and agreed to by the Board 1.

    10. Motion in limine barring Plaintiff from speculating as to other employees’ requests for
        accommodations: proposed by the Board and agreed to by Plaintiff.

    11. Motion in limine barring evidence, argument, inference or testimony about recent news or
        media stories, broadcasts, or other publications that CPS, its agents and/or employees are
        corrupt or have committed illegal acts in any unrelated matters to this cause of action:
        proposed by the Board and agreed to by Plaintiff.

                                     The Board’s Motions in Limine

    12. Motion in limine to bar any comparison to other case awards: opposed by Plaintiff.

    13. Motion in limine to bar discussion as to what a jury would pay to avoid a similar incident and/or
        “Golden Rule” appeals: opposed by Plaintiff.

    14. Motion in limine to bar discussion relating to certain claims or charges brought under Title VII,
        ADEA, ADA, and/or the FMLA: opposed by Plaintiff.

    15. Motion in limine to bar the introduction of Plaintiff’s union grievances and communications
        between Plaintiff and her union representative: opposed by Plaintiff.

    16. Motion in limine to bar undisclosed and inadequately disclosed lay witnesses identified on
        Plaintiff’s trial witness list: opposed by Plaintiff, but see the parties’ agreed Motion in
        limine No. 9.

    17. Motion in limine to bar undisclosed and inadequately disclosed expert witnesses identified on
        Plaintiff’s trial witness list: opposed by Plaintiff.




1 To the extent that Plaintiff files a separate motion in limine expanding on this motion, the Board reserves the
right to object to the same. However, as stated herein, the Board agrees to this motion.

                                                        2
   Case: 1:16-cv-04884 Document #: 113 Filed: 03/01/19 Page 3 of 4 PageID #:1515



   18. Motion in limine to limit the applicable time frame to the one covering the scope of Plaintiff's
       claims before the jury: opposed by Plaintiff.

   19. Motion in limine to bar the introduction of evidence relating to Plaintiff’s communications with
       the Board’s EOCO about any claim other than her failure to accommodate claim: opposed
       by Plaintiff.

   20. Motion in limine to bar any discussion of damages other than compensatory damages to the
       jury: opposed by Plaintiff.

   21. Motion in limine to bar the introduction of any materials from Sedgwick (third party vendor)
       or any discussion of Plaintiff’s short-term disability benefits to the jury: opposed by Plaintiff.

   22. Motion in limine to bar the introduction of non-authenticated photographs: opposed by
       Plaintiff.

   23. Motion in limine to bar any evidence of Plaintiff’s “good character”: opposed by Plaintiff.

   24. Motion in limine to bar lay witnesses from giving medical opinions: opposed by Plaintiff.

   25. Motion in limine to bar any reference to other litigation involving the Board or to which the
       Board is a party: the Board received no response to its request for Plaintiff’s approval.

   26. Motion in limine to bar any discussion regarding any alleged discrimination, harassment, and/or
       retaliation faced by other Board employees: the Board received no response to its request
       for Plaintiff’s approval.

   27. Motion in limine to bar Plaintiff or any other witnesses from speculating on whether other
       security officers were able to sit down while working and/or had a chair: the Board received
       no response to its request for Plaintiff’s approval.

       The Board reserves the right to file additional motions in limine pending the outcome of the

Board’s Motion to Strike Plaintiff’s Jury Demand as to Plaintiff’s Retaliation Claims (ECF No. 100).

                                   Plaintiff’s Motions in Limine

   •   Motion in limine barring evidence of security officer job descriptions that are not referenced in
       any version of the Collective Bargaining Agreement produced during the discovery process: if
       Plaintiff is referring to the job descriptions produced by her at PL000058-62, the Board
       does not oppose this Motion in limine.

   •   Motion in limine barring the introduction of non-authenticated emails and/or
       correspondences: no objection by the Board.

   •   Motion in limine barring any lay person opinions concerning effective security in schools,
       including Board staff: no objection from the Board, with the exception Jadine Chou and

                                                   3
   Case: 1:16-cv-04884 Document #: 113 Filed: 03/01/19 Page 4 of 4 PageID #:1516



       Brian Bond, both of whom are employees within the Board’s Safety and Security
       Department, and whose essential job functions include designing and implementing
       effective security in schools.

   •   Motion in limine barring any lay persons opinions and/or testimony of the alleged statics cited
       in the Board’s Local Rule 56.1 Statement of Facts, paragraphs 19, 68, and 69; i.e., the number
       of fights at Curie High School during the 2014-2015 school year and the alleged 2012 District
       review results and comments: opposed by the Board.

Dated: March 1, 2019.
                                              Respectfully submitted,


                                              BOARD OF EDUCATION OF THE CITY OF
                                              CHICAGO, DEFENDANT

                                              Joseph Moriarty, General Counsel

                                      By:     /s/Giselle Safazadeh
                                              Giselle Safazadeh, Assistant General Counsel
                                              Christina Jaremus, Assistant General Counsel
                                              Susan J. Best, Assistant Deputy General Counsel
                                              Board of Education of the City of Chicago
                                              1 North Dearborn, Suite 900
                                              Chicago, Illinois 60602
                                              Telephone: (773) 553-1700
                                              gbsafazadeh@cps.edu
                                              cjaremus@cps.edu
                                              sjbest@cps.edu

                                 CERTIFICATE OF SERVICE

       I, Christina Jaremus, an attorney, do hereby certify that I caused the attached List of the
Parties’ Motions in Limine to be filed with the Clerk of the Court on March 1, 2019 using the
CM/ECF system which sent notification of such filing to all counsel of record.


                                      By:     /s/ Christina Jaremus
                                              Christina Jaremus, Assistant General Counsel




                                                 4
